 4:19-cv-03114-RGK-PRSE Doc # 60 Filed: 09/15/21 Page 1 of 5 - Page ID # 383




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

BRANDON A. GOODWIN,

                   Plaintiff,                            4:19CV3114

      vs.

KEITH P. HUGHES, M.D. hired                   MEMORANDUM AND ORDER
surgeon, Individual capacity; KATHRYN
SCHULZ, Individual capacity; DR.
JEFFREY        KASSELMAN,          M.D.,
Individual capacity; JEFFREY A.
DAMME, M.D., Individual capacity;
BRENDA HAITH, P.A., Individual
capacity; CHERYL FLINN, P.A. C,
Individual capacity; G. HUSTAD, M.D.,
Individual capacity; JUVET CHE, M.D.,
Individual capacity; RANDY KOHL,
M.D.,         Individual        capacity;
STRASBURGER,          D.R.,    Individual
capacity; and DAVID SAMANI, M.D.,
Individual capacity;

                   Defendants.


       This matter is before the court on Plaintiff’s Motion for the Appointment of
Counsel (filing 41), Motion for Subpoena Duces Tecum (filing 51), and Motion for
Relief and Status (filing 58). Each motion shall be addressed in turn.

              I. MOTION FOR APPOINTMENT OF COUNSEL

      Plaintiff has renewed his request seeking the appointment of counsel. (Filing
41.) “There is no constitutional or statutory right to appointed counsel in civil
cases.” Phillips v. Jasper Cnty. Jail, 437 F.3d 791, 794 (8th Cir. 2006). A district
 4:19-cv-03114-RGK-PRSE Doc # 60 Filed: 09/15/21 Page 2 of 5 - Page ID # 384




court “may request an attorney to represent” an indigent civil litigant, 28 U.S.C. §
1915(e)(1), but it has a “good deal of discretion” in deciding whether to do so,
Chambers v. Pennycook, 641 F.3d 898, 909 (8th Cir. 2011). “Relevant criteria for
determining whether counsel should be requested include the factual and legal
complexity of the case, the plaintiff’s ability to investigate the facts and to present
the claims, and the presence or absence of conflicting testimony.” Recca v. Omaha
Police Dep’t, No. 20-2560, 2021 WL 2285235, at *1 (8th Cir. 2021) (citing Davis
v. Scott, 94 F.3d 444, 447 (8th Cir. 1996)).

        The court carefully weighed these factors when it denied Plaintiff’s previous
motion for the appointment of counsel (filing 26) in its order on initial review of
the Amended Complaint (filing 21), in which this matter was allowed to proceed to
service of process. (See Filing 28 at CM/ECF pp. 16–18.) This case has not
progressed much since that time. All Defendants have now been served, but only
one of the eleven Defendants has filed a responsive pleading, while the remaining
Defendants requested and received extensions of time to respond to the Amended
Complaint. Once all Defendants file an answer, the court will enter a progression
order and establish deadlines for conducting discovery and progressing this matter
to trial. Thus, this matter is still in its early stages, and it is not clear that Plaintiff
and the court will benefit from the appointment of counsel at this point. Upon
reweighing the relevant factors, and for the reasons stated in the court’s previous
order (filing 28), the request for the appointment of counsel will be denied without
prejudice to reassertion.

                II. MOTION FOR SUBPOENA DUCES TECUM

       Plaintiff filed a motion asking for a subpoena duces tecum to obtain from the
Nebraska Department of Correctional Services (“NDCS”): “all medical
grievance[s] placed by Plaintiff (past 5 years)”; “all medical records including
pictures/x-rays”; all C.I.R.’s (Critical Incident Reports) pertaining [to] physical
nature & medical iss[ues]”; “all I.R.’s (Incident Reports) pertaining [to] physical
nature & medical issues”; and “all complaints in regards: J. Kasselman/J.
                                             2
 4:19-cv-03114-RGK-PRSE Doc # 60 Filed: 09/15/21 Page 3 of 5 - Page ID # 385




Damme/B. Haith.” (Filing 51 (spelling corrected).) Plaintiff’s motion is premature.
As stated in General Order No. 2016-02, a copy of which was provided to Plaintiff
when this case was docketed, ordinarily no discovery will take place in a pro se
civil case until a progression order is entered, approximately 30 days after the last
defendant has answered. (See Filing 5, ¶¶ 17, 18.)1 Additionally, as Plaintiff is suing
several NDCS Defendants, he is referred to Rule 34 of the Federal Rules of Civil
Procedure regarding serving requests on other parties to produce documents and
Rule 45 which governs issuance of subpoenas to nonparties. For these reasons,
Plaintiff’s request for issuance of a subpoena is premature and will be denied
without prejudice.

                  III. MOTION FOR RELIEF AND STATUS

       In Plaintiff’s third motion, he seeks “relief” in the form of a “one time copy”
of his Amended Complaint with the attached exhibits because his originals were
“discarded/lost.” (Filing 58 at CM/ECF p. 1.) Plaintiff’s Amended Complaint
(filing 21) is 49 pages in length and the attached exhibits (filing 21-1) consist of
101 pages, and Plaintiff was informed by the clerk’s office that the cost of
obtaining copies was $75.00 total (filing 49). While Plaintiff states he lacks “the
appropriate funds,” (filing 58 at CM/ECF p. 1), he has paid the entire $350.00
filing fee in this case with his last payment of $42.14 received on May 13, 2021,
and he does not owe any other fees in this court. (See Docket Sheet.) Upon careful
consideration, Plaintiff’s request will be denied. “An IFP litigant is not entitled to
free copies of documents that he submitted to the Court.” Duwenhoegger v. Miles,
No. 17-CV-1432 (PJS/TNL), 2017 WL 2799155, at *1 (D. Minn. June 28, 2017);
see In re Richard, 914 F.2d 1526, 1527 (6th Cir. 1990) (“28 U.S.C. § 1915(a) . . .
does not give the litigant a right to have documents copied and returned to him at
government expense.”); Fiveash v. Tom Green Cty., 30 F.3d 1493 (5th Cir. 1994)
(per curiam) (unpublished table decision) (“There is no provision in the statute

      1
         General Order No. 2016-02 was superseded by General Order No. 2020-1 on
January 27, 2020, after Plaintiff’s case was initially filed. General Order No. 2020-1
contains the same provisions regarding discovery in pro se cases as its predecessor.
                                          3
 4:19-cv-03114-RGK-PRSE Doc # 60 Filed: 09/15/21 Page 4 of 5 - Page ID # 386




which gives Fiveash the right to have his pleadings copied and returned to him at
Government expense.”); Guinn v. Heckler, 43 F.3d 1483 (10th Cir. 1994)
(unpublished table decision) (“Plaintiff’s principal error, however, is his apparent
belief that an order granting leave to proceed in forma pauperis, without the
payment of the ‘fees and costs’ referenced in 28 U.S.C. § 1915(a), includes the
right to have free copies of any documents in the record the indigent party desires.
It does not . . . .”); see also Haymes v. Smith, 73 F.R.D. 572, 574 (W.D.N.Y. 1976)
(“The generally recognized rule is that a court may not authorize the commitment
of federal funds to underwrite the necessary expenditures of an indigent civil
litigant’s action.”) (citing Tyler v. Lark, 472 F.2d 1077, 1078 (8th Cir. 1973)).

        Lastly, Plaintiff requests a status update on his motion for a “preliminary
injunction w[ith] TRO [temporary restraining order],” motion for subpoena, and
motion for counsel. (Filing 58 at CM/ECF p. 2.) Plaintiff’s motion for status is
granted. The court addressed Plaintiff’s motion for subpoena (filing 51) and
motion for counsel (filing 41) above and denied both without prejudice for the
reasons stated. With respect to Plaintiff’s motion for a temporary restraining order,
the court assumes Plaintiff is referring to his earlier motion (filing 25) which the
court addressed in its June 17, 2021 Memorandum and Order (filing 28) upon
initial review of the Amended Complaint. The court applied the standards set forth
by Dataphase Sys., Inc. v. C.L. Sys., Inc., 640 F.2d 109 (8th Cir. 1981), and
concluded that Plaintiff’s allegations in this matter did not entitle him to
preliminary injunctive relief. (Filing 28 at CM/ECF p. 16.) To the extent Plaintiff
is renewing his motion for a preliminary injunction, his allegations do not suggest
that he faces irreparable harm, and his motion is denied.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s Motion for the Appointment of Counsel (filing 41) and
Motion for Subpoena Duces Tecum (filing 51) are denied without prejudice to
reassertion.


                                         4
 4:19-cv-03114-RGK-PRSE Doc # 60 Filed: 09/15/21 Page 5 of 5 - Page ID # 387




      2.     Plaintiff’s Motion for Relief and Status (filing 58) is denied in part
and granted in part as follows:

             a.    Plaintiff’s request for a free copy of his Amended Complaint
                   and attached exhibits is denied;

             b.    Plaintiff’s motion for status is granted in accordance with this
                   Memorandum and Order; and

             c.    To the extent Plaintiff seeks preliminary injunctive relief, his
                   request is denied.

      3.     Plaintiff is advised that the court will enter a progression order within
30 days after all the Defendants have filed answers to the Amended Complaint.
Currently, the latest deadline for any Defendant to file an answer is October 29,
2021.

      Dated this 15th day of September, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          5
